Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 07/21/2021. Applicant’s argument, filed on 07/21/2021 has been entered and carefully considered. Claims 1-2, 4-13, 15-25, 27-28 are pending.

The 35 USC § 101 rejection for is withdrawn based on the claim amendments/arguments submitted on 07/06/2020.

The application filed on 04/16/2019 claiming priority to 62/659,617 filed on 04/18/2018.

	
Response to Arguments

Applicant's arguments in the 07/21/2021 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 10-14 argues “rational underpinning for undertaking the purported modification”, “at the process of outputting the picture in the DRA domain from the memory that stores the picture that are useable as reference pictures, applying inverse DRA”. While the applicant' s argument points are understood, the examiner respectfully disagrees it is because Minoo in view of Ramasubramonian further in view of Hannuksela further in view of Sato teaches (MPEP 2111, "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim", MPEP 2111.01 I., The words of a claim must be given their "Plain Meaning" and MPEP 2111.01 II., It is improper to import claim limitations from the specification, also, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is “hindsight” because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004), Minoo, Ramasubramonian, Hannuksela, and, Sato are from CPC main group H04N19, these prior arts are available to the ordinary skill in the art for modification, not only regarding technology group but also the prior arts deal with technology area specific to dynamic range for video technology, Minoo, Abstract, Ramasubramonian, [0007], Hannuksela, [0446], and, Sato, [0137], it is hard to comprehend that improving efficiency of coding is not a motivation in video compression; memory access modification for easy use of the reference pictures from the memory is known to the ordinary skill in the art, Hannuksela, [0248], [0296], [0302]).
Therefore, the rejection is maintained.

	

Examiner’s Note

Claims 1-2, 4-10 refer to "A method of decoding video data”, Claims 11-13, 15-23 refer to " A device for decoding video data” and Claims 24-25, 27-28 refer to "A computer-readable storage medium”. 

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Minoo et al. (US 20170085879 A1), hereinafter Minoo, in view of Ramasubramonian et al. (US 20170085896 A1), hereinafter Ramasubramonian, further in view of Hannuksela (US 20150156501 A1), further in view of Sato (US 20150195523 A1).
	
	Regarding claim 1, Minoo discloses a method of decoding video data, the method comprising (Abstract): subsequent to determining that the picture in a domain stored in a memory is to be output from the memory, wherein the picture in the domain is useable as a reference picture (Fig. 1, element 120, [0019]), subsequent to determining that the picture in the domain is to be output, performing a process of outputting the picture in the domain from the memory (Fig. 1, element 116, [0019], SDR to HDR); and at the process of outputting the picture in the domain from the memory, applying inverse to the picture to at least one of perform color conversion or increase dynamic range ([0005]-[0008], HDR to SDR and recover HDR).
	Minoo discloses all the elements of claim 1 but Minoo does not appear to explicitly disclose in the cited section a picture in a dynamic range adjustment (DRA) domain stored in a memory is to be output from the memory.
 ([0011]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Minoo to incorporate the teachings of Ramasubramonian for more efficient compression (Ramasubramonian, [0030]). Similar reasoning of modification can be applied/extended to the other related claims.
	Minoo in view of Ramasubramonian discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section sequential to the applying of the inverse DRA, applying a conformance cropping window to the picture.
	However, Hannuksela from the same or similar endeavor teaches sequential to the applying of the inverse DRA, applying a conformance cropping window to the picture ([0303]-[0309], output cropping would be sequential to the applying of the inverse DRA, [0659], Current published specification, [0201], [0194], a standard process).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Minoo in view of Ramasubramonian to incorporate the teachings of Hannuksela to improve efficiency (Hannuksela, [0341]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Minoo in view of Ramasubramonian further in view of Hannuksela further in view of Sato discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section the memory is configured to store pictures that are usable as reference pictures.
	However, Sato from the same or similar endeavor teaches the memory is configured to store pictures that are usable as reference pictures (Fig. 2, Fig. 5, Fig. 8, [0141]-[0142]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Minoo in view of Ramasubramonian further in view of Hannuksela to incorporate the teachings of Sato to achieve sufficient prediction precision (Sato, [0012]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

Regarding claim 2, Minoo in view of Ramasubramonian further in view of Hannuksela further in view of Sato discloses the method of claim 1, further comprising outputting the picture for display (Minoo, Fig. 1, Ramasubramonian, Fig. 1).  

	Regarding claim 3, (Canceled).  

	Regarding claim 4, Minoo in view of Ramasubramonian further in view of Hannuksela further in view of Sato discloses the method of claim 1, wherein, sequential to applying the inverse DRA, applying the conformance cropping window comprises applying the conformance cropping window prior to applying the inverse DRA, and wherein applying inverse DRA comprises applying inverse DRA to the output from the conformance cropping window (Current published specification, [0201], [0194], a standard process, this is obvious to the ordinary skill in the art for Minoo in view of Ramasubramonian, [0030]-[0046], e.g., Hannuksela, US 20150156501 A1, [0303], [0659]).  

	Regarding claim 5, Minoo in view of Ramasubramonian further in view of Hannuksela further in view of Sato discloses the method of claim 1, wherein, sequential to applying the inverse DRA, applying the conformance cropping window comprises applying the conformance cropping window subsequent to applying the inverse DRA, and wherein applying inverse DRA comprises applying inverse DRA and outputting for performing the conformance cropping window (Current published specification, [0201], [0194], a standard process, this is obvious to the ordinary skill in the art for Minoo in view of Ramasubramonian, [0030]-[0046], e.g., Hannuksela, US 20150156501 A1, [0303], [0659]). 
 
	Regarding claim 6, Minoo in view of Ramasubramonian further in view of Hannuksela further in view of Sato discloses the method of claim 1, further comprising determining DRA parameters for blocks of the picture, wherein a first set of the DRA parameters are for a first block of the picture and a second set of the DRA parameters are for a second block of the picture, wherein values of one or more of the first set of DRA parameters are different than values of one or more of the second set of DRA parameters, wherein applying the inverse DRA comprises: applying the inverse DRA for the first block based on the (Minoo, [0051], Fig. 1, Ramasubramonian, Fig. 10, [0045], characteristics of video data).  

	Regarding claim 7, Minoo in view of Ramasubramonian further in view of Hannuksela further in view of Sato discloses the method of claim 1, wherein the picture stored in the memory is a picture that was decoded and used as a reference picture prior to being output from the memory (Minoo, [0038]-[0039], Fig. 1, Ramasubramonian, [0100], it is obvious to the ordinary skill in the art). 
 
	Regarding claim 8, Minoo in view of Ramasubramonian further in view of Hannuksela further in view of Sato discloses the method of claim 1, wherein, at the process of outputting the picture in the DRA domain, applying inverse DRA to the picture comprises: multiplying a luma sample by a luma scaling factor and adding a luma offset to generate an inverse DRA mapped luma sample; multiplying a chroma sample of a first type by a first chroma scaling factor and adding a first chroma offset to generate an inverse DRA mapped chroma sample of the first type; and multiplying a chroma sample of a second type by a second chroma scaling factor and adding a second chroma offset to generate an inverse DRA mapped chroma sample of the second type (Minoo, [0038]-[0039], Fig. 1, Ramasubramonian, [0100]-[0109], it is obvious to the ordinary skill in the art).  

	Regarding claim 9, Minoo in view of Ramasubramonian further in view of Hannuksela further in view of Sato discloses the method of claim 1, wherein, at the process of outputting the picture in the DRA domain, applying inverse DRA to the picture comprises: subtracting a first luma offset from a luma sample to generate an initial luma offset value; multiplying the initial luma offset value by a luma scaling factor and adding a second luma offset to generate an inverse DRA mapped luma sample; subtracting a first chroma offset from a chroma sample of a first type to generate an initial chroma offset value of the first type; multiplying the initial chroma offset value of the first type by a first chroma scaling factor and adding a second chroma offset to generate an inverse DRA mapped chroma sample of the first type; subtracting a third chroma offset from a chroma sample of a second type to generate an initial chroma offset value of (Current published specification, [0162]-[0168], a standard process, this is obvious to the ordinary skill in the art for Minoo in view of Ramasubramonian, a design choice, Ramasubramonian, [0100]-[0109], [0379]).  

	Regarding claim 10, Minoo in view of Ramasubramonian further in view of Hannuksela further in view of Sato discloses the method of claim 1, wherein determining that the picture in the DRA domain stored in the memory is to be output from the memory comprises at least one of: determining that a bumping process is to be applied for outputting the picture in the DRA domain from the memory; or determining based on a timing parameter that the picture in the DRA domain is to be output from the memory (Current published specification, [0201], [0194], a standard process, this is obvious to the ordinary skill in the art for Minoo in view of Ramasubramonian).

Regarding claim 11-28, See Examiner’s Note.

Conclusion

The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and also so that Applicant in making arguments against the asserted references can keep the teachings of the non-asserted references in mind to support compact prosecution.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.